Title: From John Adams to William Tudor, Sr., 13 September 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy September 13th. 1818

It is some consolation to find in the Paragraph of the Charter, next following the Court of Admiralty, that Nothing in it, “Shall in any manner enure, or be taken to a bridge, bar, or hinder any of our loving Subjects Whatsoever, to Use and exercise the Trade of Fishing upon the Coasts of New England, but that they and every of them Shall have full and free Power and Liberty to continue and Use their Said Trade of Fishing upon the said Coast, in any of the Seas thereunto adjoining, or any Arms of the Said Seas, or Salt Water Rivers, where they have been wont to fish; and to build and Sett, upon the Lands within our Said Province or Colony, lying Waste, and not then possessed by particular Proprietors, Such Wharfs, Stages, and Work-Houses, as Shall be necessary for the Salting, Drying, Keeping and Packing of their Fish, to be taken And gotten upon that Coast; and to cutt down and take Such Trees and other Materials there growing or being upon any Parts or Places lying Waste, and not then in Possession of particular Proprietors, as Shall be needful for that purpose, and for all other necessary Easments, Helps and Advantages, concerning the Trade of Fishing there, in Such manner and form, as they have been heretofore at any time accustomed to do, without making any wilfull Waste or Spoil, any thing in these Presents to the contrary, not with standing.”
Fellow Citizens! Recollect that “This Our Province or Colony” contained the Whole of Nova Scotia as well as the “Province of Maine Massachusetts Bay and New Plymouth.” Will you ever Surrender one particle one Iota of this Sacred Charter Right, and Still more Sacred Right of Nature, Purchase Acquistion Possession Usage and habit and Conquest, let the Thunder of British Cannon Say what it will? I know you will not. I know you cannot. And if you could be base enough to Surrender it, which I know you cannot and never will be, Your Sons will reclaim it, and redemand it, at the Price of What ever blood or Treasure it may cost. and will obtain it, Secure it and command it, forever. This pretended Grant is but an Acknowledgement of Your antecedent Right by Nature, and by English Liberty. You have no Power or Authority to Alienate it. It was granted or rather Acknowledged you your Successors and Posterity as well as to You, and any Cessions you could make would be null and void in the Sight of God and all reasonable Men.
Mr Otis descanted largely on these Charters. His Observations carried irresistable conviction, to the Minds and Hearts of many others as well as to mine, that every one of those Statutes from the Navigation Act to the last Act of Trade was a violation of all the Charters and Compacts between the two Countries, was a fudamental Invasion of our essential Rights, and was consequently null and void; that the Legislatures of the Colonies, and especially of Massachusetts, had the Sole and exclusive Authority of Legislation and especially of Taxation in America.
The Indecision and Inconsistency which appear in Some of Mr Otiss Subsequent Writings is greatly to be regretted and lamented. They resemble those of Colonel Bland, as represented by Mr Wirt. I wish I had Col. Blands Pamphlet that I might compare it with Some of Mr Otis’s.
I have too many dayly proofs of the infirmity of my memory to pretend to recollect, Mr Otis’s Reasoning in detail. If indeed, to I had a general recollection of any of his Positions I could not express them in that close, concise nervous and energetic languag, which was peculiar to him, and which I never possessed.
I must leave you, Sir to make your own Observations and Reflections upon these Charters. But you may indulge me in throwing out a few hints, rather hints, or as Queres or Topicks of Speculation, than as positive Opinions. And here, though I See a wide field I must make it narrow.
1. Mr Bollan was a kind of learned Man, and as of indefatigable Research; and a faithful Friend to America; though he lost all his influence when his Father in Law Governor and General Shirley went out of Circulation. This Mr Bollan printed a Book very early on the “Rights of The Colonies.” I Scarcely ever knew a Book So deeply despized. The English Reviews would not allow it to be the production of a rational Creature, In America itself it was held in no Esteem. Otis himself expressed in the House of Representatives, in a public Speech his contempt of it, in these Words “Mr Bollans Book is the Strangest thing I ever read; Under the Title of Rights of the Colonies, he has employed one third of his Work to prove that the World is round and another, that it turns round; and the last that The Pope was a Devil for pretending to give it to whom he pleased.”
All this I regretted. I wished that Bollan had not only been permitted but encouraged to proceed. There was no doubt he would have produced much in illustration, of the Ecclesiastical and Political Superstition and Despotism of the Ages when Colonization commenced and proceeded. But Bollan was discouraged and ceased from his Labours.
What is the Idea Mr Tudor of Brittish Allegiance? And of European Allegiance? Can you, or rather will you analyze it. At present, I have demands upon me, which compell me to close abruptly / With the usual regard of your Friend
John Adams